Title: [Diary entry: 31 October 1770]
From: Washington, George
To: 

 Wednesday 31st. I sent the Canoe along down to the Junction of the two Rivers abt. 5 Miles that is the Kanhawa with the Ohio and set out upon a hunting Party to view the Land. We steerd nearly East for about 8 or 9 Miles then bore Southwardly, & westwardly, till we came to our camp at the confluence of the Rivers. The Land from the Rivers appeard but indifferent, & very broken; whether these ridges might not be those that divide the Waters of the Ohio from the Kanhawa is not certain, but I believe they are. If so the Lands may yet be good. If not, that which lyes of the River bottoms is good for little.